Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 1 of 14 PageID #: 6
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 2 of 14 PageID #: 7
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 3 of 14 PageID #: 8
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 4 of 14 PageID #: 9
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 5 of 14 PageID #: 10
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 6 of 14 PageID #: 11
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 7 of 14 PageID #: 12
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 8 of 14 PageID #: 13
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 9 of 14 PageID #: 14
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 10 of 14 PageID #: 15
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 11 of 14 PageID #: 16
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 12 of 14 PageID #: 17
                                                                                  Electronically Filed - St Charles Circuit Div - December 02, 2020 - 04:22 PM
Case: 4:20-cv-01876-SPM Doc. #: 1-3 Filed: 12/29/20 Page: 13 of 14 PageID #: 18
12/22/2020   Case: 4:20-cv-01876-SPM Doc. #: Case.net:
                                              1-3 Filed:     12/29/20
                                                       2011-CC01109 - DocketPage:
                                                                            Entries 14 of 14 PageID #: 19




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                       GrantedPublicAccess    Logoff EAJOHNSON_HDFH

                   2011-CC01109 - ASHLEY GONZALES V O FALLON CASTING LLC (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  12/02/2020           Return Service - Other
                       Document ID - 20-SMCC-2129; Served To - O'FALLON CASTING COMPANY; Server - WAYNE
                       POLETTE BONDING; Served Date - 02-DEC-20; Served Time - 00:00:00; Service Type - Special
                       Process Server; Reason Description - Served
                       Notice of Service
                       Return of Service of Summons upon OFallon Casting Company; Electronic Filing Certificate of Service.
                         Filed By: RYAN P SCHELLERT
                         On Behalf Of: ASHLEY GONZALES

  11/23/2020           Order - Special Process Server
                           Associated Entries: 11/20/2020 - Motion Special Process Server
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-2129, for O'FALLON CASTING COMPANY. SUMMONS SAVED AND
                       ATTACHED IN PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. PCW

  11/20/2020           Filing Info Sheet eFiling
                           Filed By: RYAN P SCHELLERT
                       Motion Special Process Server
                       Request for Appointment of SPS.
                         Filed By: RYAN P SCHELLERT
                         Associated Entries: 11/23/2020 - Order - Special Process Server
                       Pet Filed in Circuit Ct
                       Petition.
                          On Behalf Of: ASHLEY GONZALES
                       Judge Assigned
 Case.net Version 5.14.12                                        Return to Top of Page                                    Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1
